DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  

In the Non-Final Office Action, independent Claims rejected ; 
Claims 1 &17 are rejected under 35 U.S.C. 102(a)1 and 102(a)2 as being anticipated by Ogo et al., Pub. No.: US 20090039202 A1.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ogo et al., Pub. No.: US 20090039202 A1, in view of Lim et al., Pub. No.: US 20160355279 A1.

After non-final office action, applicant filed amendment to the application independent claims 1, 7 & 17, cited as;
Claim 1: “An artificial satellite for performing an attitude change thereof by each of a plurality of control moment gyros, the artificial satellite comprising: a receiver to receive gimbal angle trajectory parameters indicating a gimbal angle trajectory of each of the control moment gyros calculated by using as prerequisites (i) satisfying boundary conditions of attitude angle and attitude angular velocity of a start time and a completion time of the attitude change of the artificial satellite, and (ii) setting for a gimbal of each of the control moment gyros: an acceleration interval in which a driving capacity of the gimbal is used to accelerate rotation of the artificial satellite, a fixed interval in which a gimbal angle of the gimbal is fixed, and the rotation of the artificial satellite is constant, and a deceleration interval in which the driving capacity of the gimbal is used to decelerate the rotation of the artificial satellite; and a controller to reproduce the gimbal angle trajectory of each of the control moment gyros from the prerequisites based on the received gimbal 
Claim 7: “An attitude control system for performing attitude control of an artificial satellite, the attitude control system comprising: the artificial satellite to change attitude by each of a plurality of control moment gyros; and a ground station to transmit information for attitude control to the artificial satellite, wherein the ground station comprises an attitude boundary condition setter to set boundary conditions of an attitude angle and an attitude angular velocity of a start time and a completion time of an attitude change of the artificial satellite, a gimbal angle trajectory calculator to calculate a gimbal angle trajectory of each of the control moment gyros by using as prerequisites (i) satisfying the boundary conditions set by the attitude boundary condition setter, and (ii) setting for a gimbal of each of the control moment gyro gyros: an acceleration interval in which a driving capacity of the gimbal is used to accelerate rotation of the artificial satellite, a fixed interval in which a gimbal angle of the gimbal is fixed, and the rotation of the artificial satellite is constant, and a deceleration interval in which the driving capacity of the gimbal is used to decelerate the rotation of the artificial satellite, and to calculate gimbal angle trajectory parameters indicating the gimbal angle trajectory, and a transmitter to transmit the gimbal angle trajectory parameters, and the artificial satellite comprises a receiver to receive the gimbal angle trajectory parameters, and 4Application No. 16/329,012 Reply to Office Action of April 20, 2021 a controller to reproduce the gimbal angle trajectory of each of the control moment gyros from the prerequisites based on the received gimbal angle trajectory parameters, and to control the gimbal of the control moment gyro in accordance with the reproduced gimbal angle trajectory.”
Claim 17: “An attitude control method for performing attitude control of an artificial satellite using each of a plurality of control moment gyros, the method comprising: an attitude boundary conditions setting step of setting boundary conditions of an attitude angle and an attitude angular velocity of a start time and a completion time of an attitude change of the artificial satellite; and a gimbal angle trajectory calculating step of calculating a gimbal angle trajectory of each of the control moment gyros by using as prerequisites (i) satisfying the boundary conditions set in the attitude boundary conditions setting step, and setting for a gimbal of each of the control moment gyros: an acceleration interval in which a driving capacity of the gimbal is used to accelerate rotation of the artificial satellite, a fixed interval in which a gimbal angle of the gimbal is fixed, and the rotation of the artificial satellite is constant, and a deceleration interval in which the driving capacity of the gimbal is used to decelerate the rotation of the artificial satellite”.

Further prosecution of the independent claims,  updated search results, on PE2E Search, IP.COM Search and Google Patents Search, revealed that the subject claim elements may not have been disclosed by any prior art as a whole. Although some of the prior art addressing some of these limitations, however, fail to teach or render obvious ALL claim elements, either alone or in combination with other prior art of record; in regard to the independent claims 1, 7 & 17 and dependent claims 2-6, 8-14 & 19-22 limitations.

Therefore, Applicant’s arguments, see Applicant Arguments/Remarks pages 10-16, filed on 07/14/2021, with respect to independent claims 1, 7 & 17 have been fully considered and are persuasive. The rejection of independent claims 1, 7 & 17 have been withdrawn. 

Some of the closest prior art found on search which all are fail to disclose above limitations;
Ogo; Keita et al.	US 20090039202 A1	Attitude Change Control Method, Attitude Change Control System, Attitude Change Control Program and Program Recording Medium
Remarks: Discloses an attitude change control system that is designed to efficiently output a torque for attitude change of a spacecraft using CMGs and realizes a real time CMG driving rule. However, fails to disclose claim elements stated at step 2 above.

Bailey; David A.	US 20100140413 A1	METHOD FOR MAXIMUM DATA COLLECTION WITH A CONTROL MOMENT GYROSCOPE CONTROLLED SATELLITE
Remarks: Discloses  a method for maneuvering an imaging satellite, and more particularly a method for commanding control moment gyroscopes on an imaging 

Defendini; Ange et al.	US 6305647 B1	Method and apparatus for steering the attitude of a satellite
Remarks: Discloses  a method for controlling the attitude of a satellite by controlling the speed of the gimbals of CMGs in a cluster of CMGs,... However, fails to disclose claim elements stated at step 2 above.

KITAMURA, KENJI et al.	WO 2016208504 A1	DEVICE FOR CONTROLLING ATTITUDE OF SPACECRAFT AND METHOD FOR CALCULATING CMG GIMBAL ANGLE
Remarks: Discloses  a method for controlling gimbal angles among n gimbal angles corresponding to n control moment gyros (CMGs), where n (an integer of 4 or more) is the number of CMGs, are set as free parameters, and using an algebraic equation indicating the relationship among the 3 gimbal angles among the n gimbal angles, the free parameters, and the angular momentum of all of the CMGs,... However, fails to disclose claim elements stated at step 2 above.

SHIMA TAKEYA et al.	JP 2006240375 A	ATTITUDE CONTROL DEVICE OF ARTIFICIAL SATELLITE
Remarks: Discloses  to provide an attitude control device capable of quickly changing the attitude of an artificial satellite to a target attitude. However, fails to disclose claim elements stated at step 2 above.

The Examiner reasoning based on this specific claim limitation clearly present in the allowed claims which is neither taught nor suggested by the prior art as a whole, either alone or in combination.

As a result, claims 1-14, 17, 19-22 are allowed.

b. Claims 2-6 & 19-22 are allowed due to dependencies to the allowed claim 1.
c. Claims 8-14 are allowed due to dependencies to the allowed claim 7.

Invention Drawings: 

    PNG
    media_image1.png
    413
    583
    media_image1.png
    Greyscale
     
    PNG
    media_image2.png
    717
    572
    media_image2.png
    Greyscale
       
    PNG
    media_image3.png
    895
    575
    media_image3.png
    Greyscale



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JALAL CENGIZ CODUROGLU whose telephone number is (408)918-7527.  The examiner can normally be reached on Monday -Friday 8-6 PT.
http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JALAL C CODUROGLU/Examiner, Art Unit 3665

/BEHRANG BADII/Primary Examiner, Art Unit 3665